ORDER

PER CURIAM:
AND NOW, this 31st day of July, 2000, the Petition for Allowance of Appeal is granted. The parties are ordered to brief the following issues:
(1) Is the Commonwealth permitted to appeal the trial court’s order granting appellants a judgment of acquittal at the close of the Commonwealth’s case-in-chief under Pa.R.Crim.P. 1124(A)(1)?
(2) Whether the court of common pleas and the Superior Court erred by allowing the Commonwealth to appeal from appellants’ acquittal and further err by ordering a new trial after the acquittal?